MEMORANDUM **
Silvia Chavez Rosas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir.2007), and we deny the petition for review.
The agency acted within its discretion in denying Chavez Rosas’ motion to reopen as untimely because it was filed more than two years after she was ordered removed in absentia, see 8 U.S.C. § 1229a(b)(5)(C)(i), and Chavez Rosas failed to establish grounds for equitable tolling. See Singh, 491 F.3d at 1095-96 (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error,” as long as the petitioner acted with due diligence).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.